Burch, J.
(dissenting): I think the decision in this case is wrong, for these reasons: Under the statute as it stood when the sheriff took possession of the automobile, plaintiffs could not acquire any *818interest in it which the law would protect. They could not acquire even lawful custody. No matter, how far the sheriff departed from the course prescribed for him, he did not invade any legally protected interest of plaintiffs. They had no interest which his wrongful conduct could affect; and the repeal of the statute created no new interest in plaintiffs.
Marshall, J., concurs in the dissent of Mr. Justice Burch.